847 F.2d 284
Unempl.Ins.Rep. CCH  14022AJohn R. TUSSON, Plaintiff-Appellant,v.Otis R. BOWEN, M.D., Secretary of Health & Human Services,Defendant-Appellee.
No. 88-3069

Summary Calendar.
United States Court of Appeals, Fifth Circuit.
June 22, 1988.Rehearing Denied July 19, 1988.
John R. Tusson, pro se.
Nancy A. Nungesser, Asst. U.S. Atty., John Volz, U.S. Atty., New Orleans, La., Marguerite Lokey, DHHS, Office of the General Counsel, Dallas, Tex., for defendant-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana;  Henry A. Mentz, Jr., Judge.
Before GEE, RUBIN, and SMITH, Circuit Judges.
PER CURIAM.


1
A person entitled to social security disability payments was mentally disabled and unable to apply for benefits for a number of years.  When, at length, he became able to do so, and filed his application, the Secretary determined that he had been disabled from 1977 to the time he filed his application, on December 6, 1982, and awarded him a period of disability and disability benefits, with a protective filing date of November 19, 1982, the date he first inquired about benefits.  This made benefits payable retroactively for twelve months prior to his protective filing date.1   The claimant appealed, seeking retroactive benefits for the entire period during which he had been disabled, and asserting that the Secretary's failure to award them to him denied him equal protection of the law and that it was otherwise incorrect.  He raises the same issues on appeal.  For the reasons given by the district court, in its opinion published at 675 F.Supp. 1032 (E.D.La.1987), we AFFIRM the district court's summary judgment.



1
 42 U.S.C. Sec. 423(b)